Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 11/17/2020. Wherein claims 1-22 are pending and ready for examination.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10623468B1. The instant claims are being anticipated by the patented application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent disclose the limitations in the instant application as follows:
Instant Application
Patent # US10623468B1
Claim 1
means for creating a storage object based on information received from a first entity, the information received from the first entity including one or more attributes for said storage object provided by or selected by the first entity, and 

second entity information pertaining to a second entity; 

means for sending a notification to the second entity indicating that the storage object has been created; 

means for receiving one or more file contributions of the first entity for use with the storage object; 

means for receiving one or more file contributions of the second entity for use with the storage object;

 means for checking the one or more file contributions of the first entity made to the storage object against predetermined requirements pertaining at least to content for the one or more file contributions of the first entity made to the storage object; 

means for checking the one or more file contributions of the second entity made to the storage object against the predetermined requirements pertaining at least to the content for the one or more file contributions of the second entity made to the storage object; and 

means for simultaneously sending or making available from the storage object to the first entity, at least one of the one or more file contributions of the second entity, and from the storage object to the second entity, at least one of the one or more file contributions of the first entity; 

wherein the means for simultaneously sending or making available is configured to simultaneously send or make available only on or after receipt of one or more file contributions from the first entity to the storage object and only on or after receipt of one or more file contributions from the second entity to the storage object, and only after the one or more file contributions of the first entity made to the storage object are determined to satisfy the predetermined requirements and the one or more file contributions of the second entity made to the storage object are determined to satisfy the predetermined requirements,

 wherein the means for simultaneously sending or making available is configured to simultaneously send or make available only those one or more file contributions of the first entity made to the storage object that satisfy the predetermined requirements pertaining at least to the content for the one or more contributions of the first entity and only those one or more file contributions of the second entity made to the storage object that satisfy the predetermined requirements pertaining at least to the content for the one or more contributions of the second entity, and

 wherein no portion of the content of the one or more file contributions from the first entity are made available to the second entity prior to the simultaneous sending or making available and no portion of the content of the one or more file contributions from the second entity are made available to the first entity prior to the simultaneous sending or making available.
Claim 1

creating a storage object based on information received from a first entity, the information received from the first entity including
one or more attributes for said storage object provided by or selected by the first entity, and

second entity information pertaining to a second entity;

sending a notification to the second entity indicating that the storage object has been created; 

receiving one or more file contributions of the first entity for use with the storage object;

receiving one or more file contributions of the second entity for use with the storage object;


checking the one or more file contributions of the first entity made to the storage object against predetermined requirements pertaining at least to content for the one or more file contributions of the first entity made to the storage object;


checking the one or more file contributions of the second entity made to the storage object against the predetermined requirements pertaining at least to the content for the one or more file contributions of the second entity made to the storage object; and

simultaneously sending or making available
from the storage object to the first entity, at least one of the one or more file contributions of the second entity, and from the storage object to the second entity, at least one of the one or more file contributions of the first entity;
wherein the step of simultaneously sending or making available occurs only on or after receipt of one or more file contributions from the first entity to the storage object and only on or after receipt of one or more file contributions from the second entity to the storage object, and only after the one or more file contributions of the first entity made to the storage object are determined to satisfy the predetermined requirements and the one or more file contributions of the second entity made to the storage object are determined to satisfy the predetermined requirements,


wherein the simultaneously sending or making available step is performed only with those one or more file contributions of the first entity made to the storage object that satisfy the predetermined requirements pertaining at least to the content for the one or more contributions of the first entity and only with those one or more file contributions of the second entity made to the storage object that satisfy the predetermined requirements pertaining at least to the content for the one or more contributions of the second entity,


and wherein no portion of the content of the one or more file contributions from the first entity are made available to the second entity prior to the simultaneous sending or making available and no portion of the content of the one or more file contributions from the second entity are made available to the first entity prior to the simultaneous sending or making available.


Claim 2 anticipated by claim 2
Claim 3 anticipated by claim 3
Claim 4 anticipated by claim 4
Claim 5 anticipated by claim 5
Claim 6 anticipated by claim 6
Claim 7 anticipated by claim 7
Claim 8 anticipated by claim 8
Claim 9 anticipated by claim 9
Claim 10 anticipated by claim 10
Claim 11 anticipated by claim 11
Claim 12 anticipated by claim 12
Claim 13 anticipated by claim 13
Claim 14 anticipated by claim 14
Claims 15 and 16 anticipated by claim 1
Claim 17 anticipated by claim 17
Claim 18 anticipated by claim 18
Claim 19 anticipated by claim 19
Claim 20 anticipated by claim 20
Claim 21 anticipated by claim 21
Claim 22 anticipated by claim 22




	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claims 1-22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-22 recites limitation under 112 6th ¶ which requires corresponding support to be found in the specification. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim(s) 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim(s) 1, 15 and 16 recite a system comprising storage object, entity etc., all of which appear to include software embodiments.  Since the specification does not define these elements as only hardware, these elements could be interpreted as software only. 
The examiner encourages the applicant to define the embodied features and limitations on hardware structural limitations by tying the instructions to the hardware structural limitation such as “hardware processor” or any variants supported by the specification.  Computer program per se do not fit within recognized categories of statutory subject matter.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449